DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20110032751 A) hereinafter referred to as Kim.
Regarding claim 1, Kim teaches combustion control method of a boiler (lines 15-20) provided with an air blower (Pg. 4, line 124, blower 10) configured to rotate such that air and gas are introduced, a gas valve (Pg. 4, line 131, proportional control valve 50) configured to adjust an opening or closing degree of a gas supply pipe into which gas is introduced, and a controller (Pg. 4, line 132, controller 40) configured to control the air blower and the gas valve (Pg. 2, lines 62-68), the method comprising the steps of;
measuring a change in rotational speed of the air blower according to a target heat value 
(Pg. 2, lines 73-78) and a change in pneumatic pressure (Pg. 2, lines 59-62) which is a pressure of air introduced by rotation of the air blower to calculate an estimated flue clogging value (Pg. 4, lines 158-191);
and B) controlling an opening amount of the gas valve according to the estimated flue clogging 
value to control a supply amount of gas which is being introduced (Pg. 4, lines 145-149).	
Regarding claim 6, Kim teaches of a boiler (Pg. 1, lines 21-21) comprising:
	a rotational speed measuring section configured to measure a rotational speed of an air blower by which gas and air are introduced (Pg. 3, lines 109-112);
	a pneumatic pressure measuring section configured to measure a pneumatic pressure which is a pressure of air introduced through the air blower (Pg. 2, lines 59-62); and	
               a controller configured to measure a change in rotational speed of the air blower (Pg. 2, lines 73-78) and  a change in pneumatic pressure according to a target heat value to calculate an estimated flue clogging value (Pg. 2, lines 59-62) and to adjust an opening amount of a gas valve according to the estimated flue clogging value to control a supply amount of gas which is being introduced (Pg. 4, lines 145-149).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20110032751 A) hereinafter referred to as Kim in view of Kusachi et al. (JP 2016057044 A) hereinafter referred to as Kusachi.
Regarding claim 2, Kim teaches the method of claim 1, and Kim further teaches wherein the step A) comprises the steps of;
a) inputting a target temperature of heat or hot water provided by operation of the boiler and 
setting a target heat value for achieving the target temperature (Pg. 1, lines 21-24);
b) calculating a target rotational speed of the air blower, a target pneumatic pressure which is 

	a target opening amount of the gas valve according to the target heat value (Pg. 2, lines 65-68) and applying the target rotational speed, the target pneumatic pressure, and the target opening amount to control the air blower and the gas valve (Pg. 2, lines 59-68);
	c) measuring the rotational speed of the air blower (Pg. 3, line 100) and the pneumatic pressure of the air introduced by rotation of the air blower in real time (Pg. 2, lines 47-50); and
	d) calculating a rotational speed difference which is a difference between the target rotational speed and a rotational speed measurement value (Pg. 3, lines 99-101), calculating a pneumatic pressure difference which is a difference between the target pneumatic pressure and a pneumatic pressure measurement value (Pg. 4, lines 125-126). 
	Kim fails to teach calculating the estimated flue clogging value according to the target heat value, the rotational speed difference, and the pneumatic pressure difference.
	Kusachi teaches of a water heating apparatus with a controller configured to calculate the estimated flue clogging value according to the target heat value (¶ [0041]), the rotational speed difference (¶ [0059]), and the pneumatic pressure difference (¶ [0057-0058], ¶ [0068], degree of blocking is determined by reduction of fan current which is affected by the pressure differential, target heat value and rotational speed difference). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kusachi to modify Kim to include a controller capable of estimating a clogging value based upon the above parameters. Doing so allows for high quality combustion to be maintained when the exhaust path is blocked (¶ [0011], lines 126-129).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20110032751 A) hereinafter referred to as Kim in view of Kusachi et al. (JP 2016057044 A) hereinafter referred to as Kusachi and Sekiai et al. (US 20090099667 A1) hereinafter referred to as Sekiai.
Regarding claim 3, Kim as modified teaches the method of claim 2, and Kim further teaches wherein, in the step b), the controller is configured to calculate the target rotational speed and the target pneumatic pressure according to the target heat value (Pg. 2, lines 73-76) by substituting the target heat value into a first database in which data of the target rotational speed, the target pneumatic pressure (Pg. 4, lines 134-136), and the opening amount of the gas valve are stored.
Kim fails to teach substituting the target heat value into a first database in which data of the 
opening amount of the gas valve is stored. 
	Sekiai teaches of a controller that stores measured values of a combustion power plant in a database (¶ [0044]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Sekiai to modify Kim as modified to include a controller that is capable of storing measured value within a database. Doing so allows for target values to be calculated from the stored measured values (¶ [0044]). 
Regarding claim 4, Kim as modified teaches the method of claim 2, and Sekiai further teaches wherein in the step d), the controller is configured to calculate the opening amount of the gas valve according to the estimated flue clogging value by substituting the estimated flue clogging value into a third database in which data of the opening amount of the gas valve is stored (¶ [0048], predicted values are stored in an additional database).
Regarding claim 5, Kim as modified teaches the method of claim 2, and Sekiai further teaches wherein the estimated flue clogging value and the opening amount of the gas valve are linearly calculated and output using interpolation in which at least two pieces of data which are preset or calculated in advance are represented as a linear equation (¶ [0099], linear programming method is used to calculate predicted values).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20110032751 A) hereinafter referred to as Kim in view of Sekiai et al. (US 20090099667 A1) hereinafter referred to as Sekiai.
Regarding claim 7, Kim teaches the boiler of claim 6, and Kim further teaches wherein the controller is provided with a data storage section in which data is stored (Pg. 4, lines 134-136), wherein the data storage section comprises:
a first database comprising a target rotational speed, a target pneumatic pressure of the air blower (Pg. 4, lines 134-136). 
Kim fails to teach of a data storage section that stores a target opening amount of the gas valve for generating a target heat value; and
a second database comprising the target heat value, a rotational speed difference which is a difference between the rotational speed and the rotational speed measurement value of the air blower, a pneumatic pressure difference which is a difference between the target pneumatic pressure of the air blower and a pneumatic pressure measurement value of air which is introduced by rotation of the air blower, and the estimated flue clogging value according to the target heat value, the rotational speed difference, and the pneumatic pressure difference.	Sekiai teaches of a controller that has a first and second database, the first database for storing target values (¶ [0044]) and a second database for storing calculated values determined from the target values (¶ [0048]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Sekiai to modify Kim to include a controller with multiple databases for storing data. Doing so allows measured values and predicted values to be stored and utilized to build a predictive model for the system (¶ [0044-0048]). 
Regarding claim 8, Kim as modified teaches the boiler of claim 7, and Sekiai further teaches  wherein the data storage section further comprises a third database that is stored in the storage section 
Regarding claim 9, Kim teaches the boiler of claim 6, and Sekiai further teaches wherein the controller comprises a data calculating section configured to linearly calculate and output the estimated flue clogging value and the opening amount of the gas valve using interpolation in which at least two pieces of data which are preset or calculated in advance are represented as a linear equation (¶ [0014], [0099], linear programming method is used to calculate predicted values).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 20170038068 A1) teaches of a method to detect a blockage in an exhaust flue 
pipe that utilizes fan RPM.
	Nakamura et al. (JP 2003286834 A) teaches of detecting exhaust resistance in a diesel engine that utilizes engine speed and differential pressure across exhaust filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762